          Case 1:20-cr-00072-JMF Document 38
                                          37 Filed 11/10/20
                                                   11/09/20 Page 1 of 1




                                                                November 9, 2020

   Via ECF

   The Honorable Jesse M. Furman
   United States District Court
   Southern District of New York
   40 Foley Square
   New York, NY 10007

           Re:     United States v. Robert Berry, 20 CR 72 (JMF)

   Dear Judge Furman:

         Per the Court’s order dated October 30, 2020 (ECF # 36), the parties
   have conferred and jointly request that the change-of-plea proceeding go
   forward on November 18, 2020. Mr. Berry is eager to resolve this matter and
   consents to proceed remotely in light of the ongoing public health situation.
   Mr. Berry is able to participate by video conference or by telephone.

           The parties are available every day next week except for November 19,
   2020.

                                                        Respectfully submitted,


                                                        _____________________________
                                                        Tamara L. Giwa
                                                        Counsel for Mr. Berry
                                                        Federal Defenders of New York
                                                        (917) 890-9729


     Cc:     AUSA Brett Kalikow (via ECF)
Application GRANTED. The change-of-plea remains scheduled for November 18, 2020, at 10:00 a.m.,
and will be conducted by videoconference using the Skype for Business platform. Members of the
press and public may listen to the audio of the conference by calling 888-363-4749 and using access
code 5421540#. That line will be on listen-only mode; that is, all callers will be muted. The Court will
email Skype log-in instructions to the parties in advance of the conference. Further, the Court cautions
the parties to be more mindful of Court issued deadlines going forward. The Clerk of Court is directed
to terminate Doc. #37. SO ORDERED.



                                             November 9, 2020
